No. 99-10876
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10876
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JESUS HECTOR VILLAREAL-PALOS,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:99-CR-29-1-C
                       - - - - - - - - - -
                        February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jesus Hector Villareal-Palos appeals from his guilty-plea

conviction for illegal reentry following deportation in violation

of 8 U.S.C. § 1326.   Villareal-Palos contends that the district

court erred in denying his motion to suppress evidence of his

prior deportation because his prior deportation proceedings

violated his right to due process.   He concedes that the only

issue raised in this appeal is foreclosed by our decision in

United States v. Benitez-Villafuerte, 186 F.3d 651, 656-60 (5th

Cir. 1999), cert. denied, 2000 WL 12518 (U.S. Jan. 10, 2000)(No.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10876
                                -2-

99-7193).   The decision of the district court therefore is

AFFIRMED.